NOTICE OF ALLOWANCE, SECOND DETAILED ACTION
Status of Prosecution
The present application, 16/732,903 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed January 2, 2020 claims priority as a continuation to application 15/061,106, filed on March 4, 2016, which issued as a US Patent 10,565,225.
The Office mailed a first action, non-final rejection on November 16, 2020.
Applicant’s representative Janaki Davida (RN 40,684) initiated an interview on February 4, 2021.
Applicant filed amendments with arguments and remarks on February 4, 2021 following the interview.
Examiner initiated an interview with Ms. Davida on February 19, 2021 and reached agreement for amendments to place the application in condition for allowance and also to file a terminal disclaimer over the parent application.
Claims 19-36 are pending and are in condition for allowance
Examiner’s Amendment
The Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims
19. 	(Currently Amended) A computer-implemented method, comprising operations for:
associating individual content elements of content with one or more topics, wherein at least one of the individual content elements is associated with a plurality of topics;
displaying, in a first window of a user interface, a node graph visualization, wherein the node graph visualization comprises nodes representing the individual content elements;
displaying, in a second window of the user interface, a topic grid, wherein the topic grid comprises text elements representing the one or more topics; 
in response to receiving, within the second window, a request to select a text element of the text elements, updating the first window and the second window by: 
highlighting, within the first window, a subset comprising a plurality of nodes representing individual content elements associated with the selected text element; 
zooming into, within the first window, a portion of the node graph visualization where the highlighted subset is located;
computing a union of topics associated with the individual content elements of the highlighted subset; and
de-emphasizing, within the second window, text elements that represent the topics that are not in the union of topics; and
in response to receiving, within the second window, a request to unselect the text element, 
removing, within the first window, highlighting from the nodes representing the individual content elements in the node graph visualization that are associated with the unselected text element and not associated with any selected text element; 
zooming out of, within the first window, the portion of the node graph visualization; and


20. (Previously Presented) The computer-implemented method of claim 19, wherein the de-emphasized text elements are disabled.

21. (Previously Presented) The computer-implemented method of claim 19, further comprising operations for: 
determining distances between the individual content elements based on shared topics; and 
using the distances to position the nodes representing the individual content elements relative to each other, wherein the nodes representing the individual content elements with more topics in common are positioned closer to each other.

22. (Previously Presented) The computer-implemented method of claim 19, further comprising: 
in response to receiving selection of one of the nodes, highlighting the text elements associated with the selected one of the nodes.

23. (Previously Presented) The computer-implemented method of claim 22, further comprising operations for: 
in response to receiving a request to unselect one of the nodes, reversing highlighting of the text elements associated with the selected one of the nodes.

24.	(Currently Amended) The computer-implemented method of claim 19, wherein a Software as a Service (SaaS) is configured to perform the operations of the method.   	

25. 	(Currently Amended) A computer program product, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by at least one processor to perform operations for:
associating individual content elements of content with one or more topics, wherein at least one of the individual content elements is associated with a plurality of topics;

displaying, in a second window of the user interface, a topic grid, wherein the topic grid comprises text elements representing the one or more topics; 
in response to receiving, within the second window, a request to select a text element of the text elements, updating the first window and the second window by: 
highlighting, within the first window, a subset comprising a plurality of nodes representing individual content elements associated with the selected text element; 
zooming into, within the first window, a portion of the node graph visualization where the highlighted subset is located;
computing a union of topics associated with the individual content elements of the highlighted subset; and
de-emphasizing, within the second window, text elements that represent the topics that are not in the union of topics; and
in response to receiving, within the second window, a request to unselect the text element, 
removing, within the first window, highlighting from the nodes representing the individual content elements in the node graph visualization that are associated with the unselected text element and not associated with any selected text element; 
zooming out of, within the first window, the portion of the node graph visualization; and
		re-emphasizing, within the second window, the de-emphasized text elements.  

26. (Previously Presented) The computer program product of claim 25, wherein the de-emphasized text elements are disabled.

27. (Previously Presented) The computer program product of claim 25, wherein the program code is executable by the at least one processor to perform operations for: 
determining distances between the individual content elements based on shared topics; and 


28. (Previously Presented) The computer program product of claim 25, wherein the program code is executable by the at least one processor to perform operations for: 
in response to receiving selection of one of the nodes, highlighting the text elements associated with the selected one of the nodes.

29. (Currently Amended) The computer program product of claim 28, wherein the program code is executable by the at least one processor to perform: 
in response to receiving a request to unselect one of the nodes, reversing highlighting of the text elements associated with the selected one of the nodes.

30. (Previously Presented) The computer program product of claim 25, wherein a Software as a Service (SaaS) is configured to perform the operations of the computer program product.

31. 	(Currently Amended) A computer system, comprising:
	one or more processors, one or more computer-readable memories and one or more computer-readable, tangible storage devices; and
	program instructions, stored on at least one of the one or more computer-readable, tangible storage devices for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories, to perform operations, wherein the operations comprise:
associating individual content elements of content with one or more topics, wherein at least one of the individual content elements is associated with a plurality of topics;
displaying, in a first window of a user interface, a node graph visualization, wherein the node graph visualization comprises nodes representing the individual content elements;
displaying, in a second window of the user interface, a topic grid, wherein the topic grid comprises text elements representing the one or more topics; 

highlighting, within the first window, a subset comprising a plurality of nodes representing individual content elements associated with the selected text element; 
zooming into, within the first window, a portion of the node graph visualization where the highlighted subset is located;
computing a union of topics associated with the individual content elements of the highlighted subset; and
de-emphasizing, within the second window, text elements that represent the topics that are not in the union of topics; and
in response to receiving, within the second window, a request to unselect the text element, 
removing, within the first window, highlighting from the nodes representing the individual content elements in the node graph visualization that are associated with the unselected text element and not associated with any selected text element; 
zooming out of, within the first window, the portion of the node graph visualization; and
		re-emphasizing, within the second window, the de-emphasized text elements.  	

32. (Previously Presented) The computer system of claim 31, wherein the de- emphasized text elements are disabled.

33. (Previously Presented) The computer system of claim 31, wherein the operations further comprise: 
determining distances between the individual content elements based on shared topics; and 


34. (Previously Presented) The computer system of claim 31, wherein the operations further comprise: 
in response to receiving selection of one of the nodes, highlighting the text elements associated with the selected one of the nodes.

35. (Currently Amended) The computer system of claim 34, wherein the operations further comprise: 
in response to receiving a request to unselect one of the nodes, reversing highlighting of the text elements associated with the selected one of the nodes.

36. (Previously Presented) The computer system of claim 31, wherein a Software as a Service (SaaS) is configured to perform the operations of the computer system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES T TSAI/Primary Examiner, Art Unit 2174